Citation Nr: 0203519	
Decision Date: 04/17/02    Archive Date: 04/26/02

DOCKET NO.  01-07 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
duodenal ulcer.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, mother, and friend


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
January 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the veteran's 
application to reopen the claim of entitlement to service 
connection for a duodenal ulcer.


FINDINGS OF FACT

1.  In June 1982 and December 1983 rating decisions, the RO 
denied service connection for an ulcer; the veteran did not 
appeal these decisions and they are final.

2.  In a May 1994 rating decision, the RO denied the 
veteran's application to reopen the claim of service 
connection for a duodenal ulcer on the basis that new and 
material evidence had not been submitted; the veteran did not 
appeal the decision and it is final.

3.  Evidence received since the May 1994 rating decision 
includes evidence that is not relevant and probative to the 
issue at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the May 1994 RO rating decision is 
not new and material, and the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  This Act 
rewrites the 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions, eliminates the well-grounded claim requirement, 
and requires VA to provide additional assistance in 
developing all facts.  It is applicable to claims pending at 
the time of its enactment, including the case presently 
before the Board.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Regulations implementing the VCAA were 
published at 66 Fed. Reg.  45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2001)) and, except as noted herein, made effective as of the 
date of the enactment of the VCAA. 

However, the provisions of the new 38 C.F.R. §§ 3.156(c) 
(redefining new and material evidence), 3.159(c) (relating to 
VA assistance in the reopening context), and 3.159(c)(4)(iii) 
(providing medical examinations or obtaining medical opinions 
in the reopening context) are applicable only to applications 
to reopen received on or after August 29, 2001.  See 
66 Fed. Reg. 45,620 (August 29, 2001).  

Here, the application to reopen was filed prior to the 
effective date of the new regulations applicable to 
reopening.  Thus, the new VCAA regulations above do not apply 
since the application to reopen in this case was pending on 
August 29, 2001, and, thus, not filed on or after that date.  

New and Material Evidence

Rating decisions in June 1982 and December 1983 denied 
service connection for an ulcer.  Although the veteran was 
given written notification of the determinations in July 1982 
and December 1983, a timely appeal was not initiated and the 
rating decision, therefore, became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001). 

An application to reopen the claim was denied by the RO in a 
May 1994 rating decision.  The veteran did not appeal this 
decision, therefore, it is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2001).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the May 1994 
rating decision.  38 U.S.C.A. § 5108; Manio v. Derwinski, 
1 Vet. App. 140 (1990);  Evans v. Brown, 9 Vet. App. 273 
(1996).

Although the RO determined in a December 2000 rating decision 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection, the 
Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7104(b) 
to consider the new and material issue regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet. App. 1 (1995).  Thus, it 
must first be determined whether the veteran has submitted 
new and material since the most recent adverse final 
decision. 

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  That 
is, if the evidence contributes to a more complete picture of 
the circumstances surrounding the origin of an appellant's 
injury or disability it should be considered, regardless 
whether it changes the original outcome.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  Further, when determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The evidence considered at the time of the May 1994 rating 
decision consisted of service medical records, Salisbury VA 
Medical Center (VAMC) records, Carolina Medical Center 
medical records, and Charlotte Memorial Hospital medical 
records.  In 1994, it was noted that service medical records 
included complaints of abdominal pain for two days in October 
1977.  A Salisbury VAMC hospital summary dated in October 
1980 noted a history of recurrent cramping and epigastric 
pain for a number of years and included a diagnosis of a 
duodenal ulcer.  An August 1981 discharge summary from 
Charlotte Memorial Hospital included a diagnosis of peptic 
ulcer disease with a duodenal ulcer.  A hospital summary from 
Salisbury VAMC dated in May 1982 noted a history of peptic 
ulcer disease.  Progress notes from Charlotte Memorial 
Hospital dated in October 1983 showed a diagnosis and 
treatment of a peptic ulcer.  An April 1984 Salisbury VAMC 
hospital summary showed treatment and diagnosis of a pyloric 
channel ulcer with bleeding.  A 1989 discharge summary did 
not mention the veteran's ulcer.  A July 1991 discharge 
summary from Carolina Medical Center noted a history of 
peptic ulcer disease.  A discharge summary from Salisbury 
VAMC did not mention the veteran's duodenal ulcer.  Carolina 
Medical Center records dated from February to June 1993 noted 
a history of his ulcers, but primarily involved treatment of 
other problems.

Evidence submitted after the May 1994 rating decision 
includes duplicative service medical records, Charlotte 
Memorial Hospital records dated from 1979 to 1981, duplicate 
Salisbury VAMC records dated in October 1980 and May 1982 
with additional records from February to October 2000, and 
testimony from a January 2002 video conference.  

Upon consideration of this evidence the Board finds that 
while the evidence is new, it is not material to the 
veteran's claim of entitlement to service connection for a 
duodenal ulcer.  Specifically, Emergency Room records from 
Charlotte Memorial Hospital show that in January 1980, the 
veteran related a two-month history of a stomachache and a 
history of epigastric pain for several months.  In July 1980, 
the veteran complained of abdominal pain and an inability to 
eat since 1976.  The Board finds that this evidence, while 
not cumulative or duplicative, does not bear directly and 
substantially upon the specific matter under consideration.  
These reports merely confirm evidence considered at the time 
of the 1994 RO decision suggesting symptomatology earlier 
than October 1980, but do not relate it to military service 
or the presumptive period thereafter.  None of the newly 
submitted evidence suggests that duodenal ulcer disease began 
in service or within a year following separation from 
service.  Furthermore, this evidence indicates that 
gastrointestinal problems existed in 1976, prior to his entry 
into service.  However,  there is no suggestion in any of the 
records that any preexisting gastrointestinal pathology was 
aggravated by the veteran's 31/2-month period of military 
service.

Also considered was the testimony presented by the veteran, 
his mother and a friend during the January 2002 hearing 
before the undersigned.  Although it is the belief of the 
veteran, his mother and his friend that the veteran displayed 
signs of duodenal ulcer disease within a year after 
separation from service, where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In conclusion, the Board finds the newly submitted evidence 
is not material to warrant reopening the veteran's claim.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a duodenal 
ulcer is not reopened.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

